Citation Nr: 1011649	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  04-14 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The Veteran had active service from September 1967 to March 
1969, including service in Vietnam.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of April 2003 by 
the Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  The Board denied the appeal for 
service connection for PTSD in a decision of July 2007.

The Veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims.  In May 2009, the Court 
issued a decision which vacated the Board's decision and 
remanded the matter for further action.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In a letter dated in November 2009, the Veteran requested a 
hearing before a Veterans Law Judge via videoconference.  

A hearing before a traveling Veterans Law Judge or via 
videoconference must be scheduled at the RO level, and, 
accordingly, a remand is required.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) 
("claimant has right to a hearing before [issuance] of BVA 
decision"); 38 C.F.R. §§ 3.103(a) and (c) (1), 19.9, 19.25, 
20.700, 20.704).

Accordingly, the case is REMANDED for the following action:

The RO should add the Veteran's name to 
the schedule of hearings to be conducted 
at the RO before a Member of the Board or 
through videoconference (whichever is 
sooner), and notify him of the scheduled 
hearing at the latest address of record.  
A copy of the notice provided to the 
veteran of the scheduled hearing should 
be placed in the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



